DETAILED ACTION
 Explanation of Examiner’s Amendment
The instant claims have been amended to correct several minor indefiniteness and grammatical errors and thus enhance clarity. The substance of the claims has not been altered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The claims have been replaced with the following claims:

--CLAIM 1: A motor-driven variable weight exercise device with a modular frame and removably attachable components comprising:
 a hollow chassis frame, one or more pin elements, a carriage element, and one or more accessory elements, 
said hollow chassis frame having a left side, a right side, a top side, a bottom side, a first end, and a second end, 
said hollow chassis frame having perforations therethrough on both its right and left sides, 
said hollow chassis frame containing a linear actuator and motor drive located at its first end, 
said perforations between said right and left sides of said chassis frame being in mirror locations of each other such that one of the one or more pin elements is sleevable therethrough between said right and left side mirror perforations at a perpendicular cross-section to the length of said chassis frame, 

 said carriage element directly connected to said linear actuator and extending beyond the top surface of said hollow chassis frame, 
said one or more accessory elements comprising one or more of the following: linear bars, handle elements, a bench, a seating element, a foot pad, cross-bars, or a support frame; wherein each accessory element has perforations therethrough such that each said accessory element is removably attachable to said hollow chassis frame in a modular manner by interconnecting said accessory element to said hollow chassis frame by one of the one or more pin elements through matching perforations between them.  

CLAIM 2: Said motor-driven variable weight exercise device with a modular frame and removably attachable components of Claim 1, further comprising one or more gusset elements, each said one or more gusset elements having perforations therethrough, each said one or more gusset elements removably connectable to said hollow chassis frame and to one or more support frame elements.  

CLAIM 3: Said motor-driven variable weight exercise device with a modular frame and removably attachable components of Claim 1, wherein the exercise device is in remote communication with a software enabled digital device with a viewable screen interface.  

CLAIM 4: Said motor-driven variable weight exercise device with a modular frame and removably attachable components of Claim 1, wherein the exercise device is in communication with a software enabled digital device.  

CLAIM 5: Said motor-driven variable weight exercise device with a modular frame and removably attachable components of Claim 1, wherein the force exertion of said motor drive is translatable into viewable and readable data by preconfigured algorithmic software means.  

CLAIM 6: Said motor-driven variable weight exercise device with a modular frame and removably attachable components of Claim 1, wherein the exercise device is controllable by a digital panel.  

CLAIM 7: Said motor-driven variable weight exercise device with a modular frame and removably attachable components of Claim 1, wherein the cumulative weight of said hollow 

CLAIM 8: Said motor-driven variable weight exercise device with a modular frame and removably attachable components of Claim 1, wherein the length of said hollow chassis frame is under 100 inches.--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. 

The closest prior art is considered to be Lagree (US 2015/0057127 A1). Lagree teaches a motor-driven variable weight exercise device (10, Fig. 2, "adjustable exercise system", para [0043], see Fig. 1-2, 7 -8 wherein the exercise device incline can be adjusted for decreased or increased resistance, also see para [0061], "reliance will be placed on the angle of incline to determine the proper level of resistance for a higher or lower intensity workout", also see para [0052], "at least one actuator 40, 50 is connected between the base 20 and the exercise machine 60 such that the exercise machine 60 may be lifted or lowered", wherein incline adjustment means 40, 50 can be electric and therefore motor-driven, see para [0053] "40, 50 may be pneumatic, hydraulic, electric”) with a modular frame (see unnamed modular frame for 60, Fig. 1, "exercise machine", para [0043]) and removably attachable components (see Fig. 8-9 wherein "handlebars" 67 are removable from "rear end" 64 and attachable to "platform" 66) comprising: a hollow chassis frame (see unnamed chassis frame with unnamed tube elements for 60, Fig. 1, "exercise machine", para [0043] wherein the tube elements can be hollow), one or more pin elements (30, Fig. 2, "pivoting pin", para [0050]), a carriage element (66, Fig. 2, "platform", para [0060]), and accessory elements (see Fig. 8-9 wherein "handlebars" 67 are removable from "rear end" 64 and attachable to "platform" 66), said hollow chassis frame (see unnamed chassis frame with unnamed tube 

Lagree does not teach the perforation and pin arrangement for connecting accessories or the direct connection of the carriage to the linear actuators as claimed instant claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.